



COURT OF APPEAL FOR ONTARIO

CITATION: Carbone Estate v. Pongetti, 2014 ONCA 426

DATE: 20140526

DOCKET: C57887

Doherty, Simmons and Tulloch JJ.A.

BETWEEN

Anna-Marie Pongetti as Estate Trustee for the
    Estate of Pierina Elaine Carbone

Applicant (Respondent on Appeal)

and

Patrick Pongetti, Victor Pongetti, Michael
    Pongetti and Mara-Lee Pongetti

Respondents (Appellant, Patrick Pongetti)

No one appearing for the appellant Patrick Pongetti

Brad Wiseman, for the respondent Anna-Marie Pongetti

Heard: May 20, 2014

On appeal from the order of Justice J.A. Ramsay of the Superior
    Court of Justice, dated October 11, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appeal has settled.  On consent, the appeal is dismissed without
    costs.


